DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the newly added limitation of “heat sources disposed within said at least one decomposer” is not disclosed by Prior. This is correct; however this limitation is disclosed by Takemura et al (US 2010/0252489) which teaches a dispersing part with heated air bubbles (heat sources) that is disposed within a decomposer (aerobic tank) (see Takemura para. 0043). It would have further been obvious to one skilled in the art before the effective filing date of the invention to add the heat sources (heating or the air bubbles) of Takemura to aerobic decomposer of Prior because heating the aerobic tank increases the efficiency of the biological treatment (see Takemura para. 0043). It is noted that that claims do not limit the type of heat sources or limit the decomposes to heat based decomposition rather than biological decomposition.
The applicant additionally amended claim 1 to require a glass tube. This limitation was previously met by Stephenson. The applicant has not provided any arguments directed to this combination. It is noted that the applicant’s arguments provide additional details about the glass tube, however these limitations have not been claimed. 
The double patenting rejection is withdrawn in view of the approved terminal disclaimer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 8 and 9:
	The claims refer to “said conduit” however claim 1, from which they depend, no longer provides antecedent basis for a conduit. Therefore it is not clear if a conduit is now required in addition to the glass tube of claim 1 or not. For the purposes of examination the “said conduit” will be interpreted as the “glass tube”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 states “said conduit is glass” and claim 9 states “said conduit is tubular”. These limitations no longer further limit claim 1 because claim 1 has been amended to require a glass tube (a tube is inherently tubular). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prior et al (US 2014/0151294) in view of Panunzio (US 2012/0228117), Stephenson (US 2011/0100908), and Takemura et al (US 2010/0252489).

Regarding Claim 1:
	Prior teaches the system for the on-site pre-treatment of wastewater, including solids, from a sewage line at a residence or business comprising: at least one grinder (grinder pump) (see para. 0070); at least one decomposer (anoxic chamber) (see para., 0071); control valves (automatic valves) (see para. 0054), said control valves disposed in communication with said at least one decomposer; pipelines (return conduit); a circulation pump (lift station pump), said circulation pump configured to circulate wastewater through said pipelines, to and from said decomposers (see para. 0061); filter mesh (biologically active filter) (see para. 0078). Prior further teaches a first decomposer (anoxic tank), a second decomposer (first aerobic chamber); a third decomposer (second aerobic chamber) (see para. 0060)
	Prior does not teach said filter mesh disposed within said first decomposer, said second decomposer, and said third decomposer or disposed within a conduit. Prior does not teach that the conduit is a glass tube or heat sources, said heat sources disposed within said at least one decomposer.
	Panunzio teaches an apparatus for treating wastewater comprising filter mesh in a decomposer (screen in a septic tank) (see para. 0012), wherein the filter mesh is within a conduit (outlet pipe) of said decomposer (see para. 0012).
	Prior and Panunzio are analogous inventions in the art of wastewater treatment. It would a have been obvious to one skilled in the art to add filter meshes to the outlet pipes (conduits) of the first, second, and third decomposers of Prior because filters enhance solids removal and decrease BOD (see Panunzio para. 0012) and it is desirable in Prior to remove solids (see Prior para. 0087). It would have further been obvious to add the filter meshes to the decomposers of Prior because it is the simple addition of a known treatment feature to a known apparatus, obviously resulting in the removal of solids with an expectation of success. 
	Stephenson teaches the use of glass pipes with biological water treatment (see para. 0058).
	Prior, as modified, and Stephenson are analogous inventions in the art of biological water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified material of Prior (as modified) with glass, as disclosed by Stephenson, because it is the simple substitution of one material suitable for use in a biological reactor, with another known material suitable for use in a biological reactor, obviously resulting in a conduit able to hold filter mesh without reacting, with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).
	Takemura teaches heat sources (a dispersing part with heated air bubbles) that is disposed within a decomposer (aerobic tank) (see Takemura para. 0043).
	Prior, as modified, and Takemura are analogous inventions in the art of treating wastewater. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the heat sources (heating or the air bubbles) of Takemura to the first and second aerobic decomposer of Prior because heating the aerobic tank increases the efficiency of the biological treatment (see Takemura para. 0043).

Regarding Claim 2:
	Prior, as previously modified, teaches the system of claim 1, wherein said at least one decomposer is at least two decomposers (a first decomposer (anoxic tank), a second decomposer (first aerobic chamber); a third decomposer (second aerobic chamber) )(see Prior para. 0060).

Regarding Claim 3:
	Prior, as previously modified, teaches the system of claim 1.
	Prior does not explicitly teach the number of control valves. Prior further teaches that control valves are provided where needed to control the flow (see Prior para. 0054). It would therefore have been obvious to one skilled in the art to add a second control valve in communication with at least one decomposer resulting in control of the flow within the decomposer, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 4:
	Prior, as previously modified, teaches the system of claim 1, further comprising at least one monitor configured to observe 17 of 20and report status of said at least one decomposer (monitors are part of the controller) (see Prior para. 0054).

Regarding Claim 5:
	Prior, as previously modified, teaches the system of claim 1, further comprising a programmable logic controller configured to manage said at least one control valve (microprocessor-based controller controls the valves) (see Prior para. 0054).

Regarding Claim 6:
	Prior, as previously modified, teaches the system of claim 5, wherein said programmable logic controller is configured to manage said at least one control valve via electronic switches (controller controls the valves, therefore the switches are electronic) (see Prior para. 0054).

Regarding Claim 7:
	Prior, as previously modified, teaches the system of claim 2, wherein said at least two decomposers are configured to operate in stages such that primary decomposition occurs in only one of said at least two decomposers at one time (anoxic (primary) decomposition occurs only in the anoxic reactor) (see Prior para. 0040).

Regarding Claim 8:
	Prior, as previously modified, teaches the system of claim 1, wherein said conduit is glass (see Stephenson para. 0058).
	predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 9:
	Prior, as previously modified, teaches the system of claim 1, wherein said conduit is tubular (conduit is a tube) (see Panunzio para. 0012).

Regarding Claim 10:
	Prior, as previously modified, teaches the systems of claim 1, further comprising at least one electrochemical reactor, said at least one electrochemical reactor (see Prior para. 0063) disposed in communication with a programmable power supply (there is inherently some power supply required to power the electrochemical reactor).

Regarding Claim 11:
	Prior, as previously modified, teaches the system of claim 1, further comprising said at least one control valve disposed in an open position to allow water to flow continuously. The claims are directed to a system, the position of the control valve is a method limitation. Method limitation only add patentable weight to the extent that the prior art must be capable of the same function. In the instant case of Prior uses a control valve it can be in an open position.

Regarding Claim 12:
	Prior, as previously modified, teaches the system of claim 2.
	Prior does not explicitly teach the number of control valves. Prior further teaches that control valves are provided where needed to control the flow (see Prior para. 0054). It would therefore have been obvious to one skilled in the art to add a second control valve in communication with at least one decomposer resulting in control of the flow within the decomposer, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 13:
	Prior, as previously modified, teaches the system of claim 2, further comprising at least one monitor configured to observe 17 of 20and report status of said at least one decomposer (monitors are part of the controller) (see Prior para. 0054).

Regarding Claim 14:
	Prior, as previously modified, teaches the system of claim 2, further comprising a programmable logic controller configured to manage said at least one control valve (microprocessor-based controller controls the valves) (see Prior para. 0054).

Regarding Claim 15:
	Prior, as previously modified, teaches the systems of claim 2, further comprising at least one electrochemical reactor, said at least one electrochemical reactor (see Prior para. 0063) disposed in communication with a programmable power supply (there is inherently some power supply required to power the electrochemical reactor).

Regarding Claim 16:
	Prior, as previously modified, teaches the system of claim 2, further comprising said at least one control valve disposed in an open position to allow water to flow continuously. The claims are directed to a system, the position of the control valve is a method limitation. Method limitation only add patentable weight to the extent that the prior art must be capable of the same function. In the instant case of Prior uses a control valve it can be in an open position.

Regarding Claim 16:
	Prior, as previously modified, teaches the system of claim 3, further comprising at least one monitor configured to observe 17 of 20and report status of said at least one decomposer (monitors are part of the controller) (see Prior para. 0054).

Regarding Claim 18:
	Prior, as previously modified, teaches the system of claim 3, further comprising a programmable logic controller configured to manage said at least one control valve (microprocessor-based controller controls the valves) (see Prior para. 0054).

Regarding Claim 9:
	Prior, as previously modified, teaches the system of claim 12, wherein said at least two decomposers are configured to operate in stages such that primary decomposition occurs in only one of said at least two decomposers at one time (anoxic (primary) decomposition occurs only in the anoxic reactor) (see Prior para. 0040).

Regarding Claim 20:
	Prior, as previously modified, teaches the system of claim 3, further comprising said at least one control valve disposed in an open position to allow water to flow continuously. The claims are directed to a system, the position of the control valve is a method limitation. Method limitation only add patentable weight to the extent that the prior art must be capable of the same function. In the instant case of Prior uses a control valve it can be in an open position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/05/2022